 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Anthony Ayers,                               No. CV-18-01989-PHX-DLR
10                  Petitioner,                        ORDER
11   v.
12   Arizona Department of Corrections, et al.,
13                  Respondents.
14
15
16         Before the Court are Petitioner Mark Anthony Ayers’ Petition for Writ of Habeas
17   Corpus and United States Magistrate Judge John Z. Boyle’s Report and Recommendation
18   (“R&R”). (Docs. 1, 16.) The R&R recommends that the Court deny the Petition. The
19   Magistrate Judge advised the parties that they had fourteen days to file objections to the
20   R&R and that failure to file timely objections could be considered a waiver of the right to
21   obtain review of the R&R. See Fed. R. Civ. P. 72; United States v. Reyna-Tapia, 328 F.3d
22   1114, 1121 (9th Cir. 2003). Petitioner did not file objections, which relieves the Court of
23   its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474
24   U.S. 140, 149 (1985); Fed. R. Civ. P. 72(b)(3). The Court nonetheless has reviewed the
25   R&R and finds that it is well-taken. The Court will accept the R&R and deny the Petition.
26   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
27         IT IS ORDERED that the R&R (Doc. 16) is ACCEPTED. Petitioner’s Petition
28   for Writ of Habeas Corpus (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
 1   A Certificate of Appealability and leave to proceed in forma pauperis on appeal are
 2   DENIED because dismissal of the Petition is justified by a plain procedural bar and jurists
 3   of reason would not find the ruling debatable. The Clerk of the Court shall terminate this
 4   case.
 5           Dated this 10th day of May, 2019.
 6
 7
 8
 9
                                                  Douglas L. Rayes
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
